DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 16-007
RE: To Facilitate successful re-entry for
individuals transitioning from incarceration to
their communities
April 28, 2016
Dear State Health Official:
The purpose of this letter and its attachment is to provide guidance on facilitating access to
covered Medicaid services for eligible individuals prior to and after a stay in a correctional
institution. This State Health Official Letter with attached Questions and Answers (Qs & As)
describes how states can better facilitate access to Medicaid services for individuals
transitioning from incarceration to their communities.
As a result of changes states are adopting in their Medicaid programs, individuals in many states
who were previously uninsured now are eligible for Medicaid coverage, including a significant
numbers of justice-involved individuals. While the Medicaid statute limits payment for services
for individuals while residing in correctional institutions, Medicaid coverage can be crucial to
ensuring a successful transition following incarceration. Many individuals in the justiceinvolved population have a high prevalence of long-untreated, chronic health care conditions as
well as a high incidence of substance use and mental health disorders. Facilitating enrollment in
Medicaid and supporting access to services following incarceration has the potential to make a
significant difference in the health of this population and in eligible individuals’ ability to obtain
health services that can promote their well-being. Such enrollment will also help individuals
with disabilities obtain critical community services to avoid crises and unnecessary
institutionalization.
As states consider eligibility and coverage issues, many have asked questions about the
longstanding provision of the Medicaid statute that excludes Medicaid payment for services
provided to inmates of public institutions, including correctional institutions, except for services
provided as “a patient in a medical institution”. We address them in the following Qs & As.
The Centers for Medicare & Medicaid Services (CMS) Center for Medicaid and CHIP Services
(CMCS) welcomes the opportunity to work closely with states to identify ways to improve
access to needed health care for individuals returning to the community following incarceration.

Page 2 – State Health Official and State Medicaid Director

If you have any questions regarding the information in the Qs & As, please send questions to
CMCSMedicaidQAInmates@cms.hhs.gov.

Sincerely,
/s/
Vikki Wachino
Director

cc:
National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State Territorial Health Officials
Council of State Governments
National Conference of State Legislatures

Enclosure:

Page 3 – State Health Official and State Medicaid Director

Questions & Answers

Section 1: Inmate Definition
Inmates of a public institution who are held involuntarily may be enrolled in Medicaid, but may
not receive Medicaid covered services. The inmate coverage exclusion applies to Medicaid
services to inmates, except as inpatients in a medical institution as provided in statute and
described in Section 3 of this document.
Q1.

Inmate Defined: Who is an inmate of a public institution?

A1.
Medicaid regulations at 42 Code of Federal Regulations (CFR) 435.1010 define an
inmate of a public institution as "a person living in a public institution” and define a public
institution as “an institution that is the responsibility of a governmental unit or over which a
governmental unit exercises administrative control.” A public institution includes a correctional
institution. There are separate definitions for “child care institutions” and “publicly operated
community residences,” and we interpret such institutions to be in a separate category and
therefore not included as public institutions for the purposes of identifying who is in an inmate
in this guidance.
CMS considers an individual of any age to be an inmate if the individual is in custody and held
involuntarily through operation of law enforcement authorities in a public institution, other than
a child care institution, publicly operated community residence that serves no more than 16
residents, or a public educational or vocational training institution for purposes of securing
educational or vocational training. Correctional institutions include facilities operated by, or
under contract with, the United States, a state, a territory, a political subdivision of a state or
territory, or an Indian tribe for the confinement or rehabilitation of persons charged with or
convicted of a criminal offense or other persons held involuntarily in lawful custody through
operation of law enforcement authorities. Correctional institutions include state or federal
prisons, local jails, detention facilities, or other penal settings (e.g., boot camps, wilderness
camps). While correctional institutions may provide medical and related services, they are
organized for the primary purpose of involuntary confinement. Thus, correctional institutions
are never considered to be medical institutions (which are defined in 42 CFR 435.1010 to be
organized to provide medical care).
We recognize that federal, state, local, and tribal authorities attach different names, conditions,
and requirements to individuals in various custody arrangements. Regardless of the label
attached to any particular custody status, an important consideration of whether an individual is
an “inmate” is his or her legal ability to exercise personal freedom.

Page 4 – State Health Official and State Medicaid Director

Q2. Individuals on Parole or Probation: Is Federal Financial Participation (FFP)
available for eligible individuals who are in the community on parole or probation, or have
been released to the community pending trial (including those under pre-trial supervision)?
A2.
Yes. Individuals who are on parole, probation, or have been released to the community
pending trial (including those under pre-trial supervision) are not considered inmates, and thus
are not subject to the prohibition on providing Medicaid covered services to inmates. If they are
otherwise eligible for Medicaid, FFP is available for covered services provided to such
individuals.
Q3. Residence in a Halfway House: When is FFP available for Medicaid-covered services
to individuals residing in state or local private or publicly operated corrections-related
“supervised community residential facilities”?
A3.
FFP is available for covered services for Medicaid-eligible individuals living in state or
local corrections-related supervised community residential facilities (whether operated by a
governmental entity or a private entity) unless the individual does not have freedom of
movement and association while residing at the facility. In order for FFP to be available for
covered services for Medicaid-eligible individuals living in such a facility, the facility would
have to operate in such a way as to ensure that individuals living there have freedom of
movement and association according to the following tenets: (1) residents are not precluded
from working outside the facility in employment available to individuals who are not under
justice system supervision; (2) residents can use community resources (libraries, grocery stores,
recreation, education, etc.) at will; and (3) residents can seek health care treatment in the
broader community to the same or similar extent as other Medicaid enrollees in the state. For
this purpose, “at will” includes and is consistent with requirements related to operational
“house rules” where, for example, the residence may be closed or locked during certain hours or
where residents are required to report during certain times and sign in and out. Similarly, an
individual’s supervisory requirements may restrict travelling to or frequenting certain locations
that may be associated with high criminal activity. To claim FFP for Medicaid-covered services
furnished to Medicaid-eligible individuals while they are living in a supervised community
residential facility, the state Medicaid agency must ensure that the facility meets the
requirements described above.
Q4. Residential Reentry Centers: Is FFP available for Medicaid-covered services to
individuals residing in federal “Residential Reentry Centers”?
A4.
No. The Department of Justice, Bureau of Prisons (BOP) retains responsibility for
payment of health care services rendered to individuals in Residential Re-entry Centers (RRCs).
RRC residents previously enrolled in their state Medicaid program would have benefits
suspended while serving a duly adjudicated term of incarceration in a federal facility or RRC.

Page 5 – State Health Official and State Medicaid Director

RRC residents not previously enrolled in their state Medicaid program would be able to apply to
their intended release state of residency for eligibility determination while incarcerated, but
would not be eligible to receive Medicaid benefits until their status changed to home
confinement, parole, probation, or full-term release.
Q5. Free Choice of Provider: Must individuals in transitional or supervisory
arrangements have the ability to freely choose their Medicaid providers, as required in
Federal law at Section 1902 (a)(23) of the Act?
A5.
Yes. Eligible individuals who are not inmates but rather who are in transitional or
supervisory arrangements, as beneficiaries of the Medicaid program, have the same ability to
choose their providers of health care services as afforded to other Medicaid beneficiaries in their
states.
Q6. Individuals on Home Confinement: Is FFP available if an individual is on home
confinement?
A6.
Yes. An individual’s private place of residence generally would not meet the definition
of a “public institution”, which is a component of the coverage exclusion, despite the
involuntary nature of the home confinement scenario. FFP is available for expenditures under
the approved state plan for covered Medicaid benefits furnished to eligible individuals living at
home under home confinement.
Q7. Voluntary and Temporary Residence in a Public Institution: Is an individual
considered an inmate of a public institution if residing there voluntarily for a temporary
period?
A7.
No. An individual is not considered an inmate when residing in a public institution
voluntarily and the coverage exclusion does not apply. For example, FFP is available for
services when an individual (if eligible and enrolled in Medicaid) is living voluntarily in a
detention center for a temporary period of time after his case has been adjudicated and
arrangements are being made for his transfer to a community residence. The voluntary nature
of the residence is critical; an individual would be considered an inmate during temporary
involuntary residence in a public institution imposed by the justice system (for example when
confined pending trial) but not when the individual is free to leave, but is “residing in a public
institution for a temporary period pending other arrangements appropriate to his needs"
consistent with 42 CFR 435.1010.
Q8. Residence in Facilities for Treating Mental Health and Substance Use Disorders: Is
FFP available for mental health or substance use disorder services, furnished exclusively to
inmates, in a residential treatment facility?

Page 6 – State Health Official and State Medicaid Director

A8.
No. FFP is not available for services in a residential treatment facility for inmates who
are involuntarily residing in the facility by operation of law enforcement authorities, since this
facility would be a correctional institution (even if it were operated by a private entity under
contract).
In addition to the inmate exclusion, the Medicaid statute also includes a coverage exclusion
related to services for patients in Institutions for Mental Diseases (IMDs), which include
residential treatment facilities of over sixteen beds that are primarily engaged in the diagnosis,
treatment, or care of persons with mental diseases. 1
Q9. Applicability of other Medicaid Requirements: Will services provided to individuals
who have been released to the community be subject to any other requirements before being
qualified for Medicaid reimbursement?
A9.
Yes. All Medicaid rules apply in determining the circumstances in which
reimbursement is available, including the coverage exclusion for services provided to
individuals who are in an IMD and the Home and Community Based Services (HCBS)
requirements relating to the provision of services authorized under 1915(c) HCBS waivers,
1915(i) HCBS state plan options, and 1915(k) Community First Choice programs. 2
Section 2: Eligibility and Enrollment
Q10. Medicaid Eligibility While Incarcerated: Does being incarcerated prevent an inmate
from being determined eligible for or maintaining eligibility for Medicaid?
A10. No. The inmate exclusion is a general coverage exclusion; it is not an eligibility
exclusion. Incarceration does not preclude an inmate from being determined Medicaid-eligible.
The state Medicaid agency must accept applications from inmates to enroll in Medicaid or
renew Medicaid enrollment during the time of their incarceration. If the individual meets all
applicable Medicaid eligibility requirements, the state must enroll or renew the enrollment of
the individual effective before, during, and after the period of time spent in the correctional
facility. Once enrolled, however, the state may place the inmate in a suspended eligibility status
during the period of incarceration, or it may suspend coverage by establishing markers and edits
in the claims processing system to deny claims for excluded services, as discussed below.
It should be noted that, due to Medicaid retroactive eligibility provisions at section 1902(a)(34)
of the Social Security Act, FFP is available for Medicaid-covered inpatient services provided in
1

The exclusion for services provided to individuals who are in an Institution for Mental Disease can be found at
section 1905(a)(29)(B) of the Act.
2
The exclusion for services provided to individuals who are in an Institution for Mental Disease can be found at
section 1905(a)(29)(B) of the Act; qualities of a home and community based setting are outlined in 42 CFR
441.301(c)(4).

Page 7 – State Health Official and State Medicaid Director

a medical institution to an inmate in the 3-month period prior to application, if the individual
would have been Medicaid-eligible.
We strongly encourage correctional institutions and other state, local, or tribal agencies to take
an active role in preparing inmates for release by assisting or facilitating the application process
prior to release. Individuals can apply for Medicaid online at www.HealthCare.gov or through
their state Medicaid agency or state-based Marketplace. If restrictions on internet access make
it impossible or impractical for an inmate to file an online application, then a paper application
may be used. A telephone application is another option; individuals may call the Marketplace
call center at 1-800-318-2596 to apply 24 hours a day, 7 days a week. Correctional institutions
and other entities should coordinate with their state Medicaid agencies in order to receive paper
copies of forms. In accordance with federal regulations governing Medicaid applications at 42
CFR 435.907, state Medicaid agencies must accept applications that are submitted online,
through the mail, or by phone.
We also support correctional institutions’ efforts to transfer medical records to new primary
care, mental health providers, substance use treatment providers, other specialists, and other
providers to ensure continuity of care, including electronic means of maintaining and
transferring such records. Various types of financial match are available for states to support
these activities. In addition, federal Medicaid matching funds are available for application
assistance and eligibility determination, assuming all other qualifications are met.
Q11. Financial Eligibility: How does incarceration affect a Medicaid-enrolled individual’s
household income?
A11. The effect of incarceration on an individual’s financial eligibility for Medicaid depends on
the individual’s circumstances. For most individuals, financial eligibility is determined using
modified adjusted gross income (MAGI), which is generally based on tax filing relationships
and taxable income. There are no special rules or exceptions for incarcerated individuals. If the
incarcerated individual does not expect to file taxes, then Medicaid financial eligibility would
be based solely on the income of the individual.
Q12. Suspended Status: How should states handle the situation when a Medicaid-enrolled
individual is or becomes incarcerated?
A12. To ensure that FFP is only claimed for Medicaid-covered inpatient services delivered to
inmates in a medical institution, states should consider placing the eligibility of a Medicaidenrolled inmate in a suspended status upon incarceration and/or setting up claims processing
markers and edits to ensure that services are limited to only inpatient services. Other methods
may also be used to accomplish the same result (suspending coverage instead of eligibility). A
temporary suspension process maintains the individual’s eligibility for Medicaid and provides
for continuity of care so that the individual can immediately access Medicaid-covered services

Page 8 – State Health Official and State Medicaid Director

upon release from the facility. Whatever approach is used, the suspension must be promptly
lifted when the inmate exclusion no longer applies (e.g., upon release, or when the individual is
admitted as a patient for inpatient treatment in a medical institution). Establishing proactive
communication processes between the state Medicaid agency and state and local correctional
facilities can help to ensure prompt notification of release and timely access to coverage.
Q13. Feasibility of Suspended Status: Is it feasible for states’ eligibility determination
systems to accommodate a suspension process when a Medicaid-eligible individual is
incarcerated? Are there resources available to support modernizing states’ eligibility systems,
to allow for suspended enrollment status?
A13. Yes for both. While some states have a history of suspending eligibility for incarcerated
individuals, others have faced challenges with their legacy eligibility and enrollment systems
when placing Medicaid-eligible inmates in a suspended status. Addressing these challenges
should be possible with the availability of enhanced federal funding for new or improved
eligibility systems, as specified in the final rule, codified at 42 CFR 433.112, “Federal Funding
for Medicaid Eligibility Determination and Enrollment Activities, FR 2011-09340,” published
in April 2011.
Q14. Promoting Enrollment to Ensure Continuity of Care: What can states do in order to
promote enrollment for Medicaid-eligible individuals who are incarcerated?
A14. State Medicaid agencies can work with their local departments of corrections, prisons,
and jails to assist incarcerated individuals, who may not have been enrolled in Medicaid at the
time of their incarceration, to apply and receive an eligibility determination for Medicaid. Once
enrolled, states may employ various approaches to suspend eligibility, such as implementing a
claims processing edit, instead of terminating the Medicaid eligibility of an incarcerated
individual. Suspension of eligibility or claims processing edits allow for individuals to retain
eligibility for Medicaid-covered inpatient services provided in a medical institution while
incarcerated. States and local jurisdictions, or their contractors, need to be proactive in
notifying the state Medicaid agency of an inmate’s release, to ensure timely removal of
suspension or claims processing edits. This will ensure active Medicaid coverage at re-entry
and timely access to the full array of Medicaid-covered services upon release. To further assist
individuals exiting incarceration, states can encourage or require their Medicaid managed care
entities to work with state and local correctional agencies to connect such individuals to needed
health services upon release.
Q15. Eligibility and Transfers to Another State: When an inmate is involuntarily
transferred to a correctional institution out of the individual’s home state, how does that
affect the individual’s eligibility for Medicaid and a state’s ability to maintain, suspend, or
terminate existing coverage?

Page 9 – State Health Official and State Medicaid Director

A15. If the inmate was incarcerated by a home state but sent to an out-of-state institution
meeting the definition of “a public institution” under 42 CFR 435.1010, for any reason,
including the home state not having capacity to house the individual, the home state remains
the state of residence (see 42 CFR 435.403(b) and(e)). Therefore, in this scenario, the inmate
would retain residency for purposes of Medicaid eligibility in the home state. The inmate
would have Medicaid coverage from the home state for incurred costs for inpatient services
provided within the exception to the inmate exclusion, even if such services were provided
outside the home state.
Individuals who have committed a crime outside of their home state and are placed in a
correctional institution in and by the state in which the crime was committed would be
considered to be residents of that state while incarcerated, as provided at 42 CFR 435.403(h)(5).
In these circumstances, it is, therefore, the responsibility of the state in which the individual is
incarcerated to determine how eligibility is established and how inpatient costs incurred for the
inmate would be reimbursed (e.g., claimed by the Medicaid agency under the exception to the
coverage exclusion, if the individual is eligible for Medicaid in that state, or borne by the
Department of Corrections in that state).
Q16. Home Addresses: Can an individual incarcerated in a correctional institution be
determined eligible for Medicaid in the state of incarceration using the correctional
institution as the home address?
A16. Yes. The correctional institution could be used as the home address for establishing
residency for purposes of Medicaid eligibility, except in the scenario described in the preceding
question, when the individual is placed in an out-of-state facility by their home state.
Q17. Avoiding Simultaneous Eligibility: If an inmate is enrolled in Medicaid in the state
in which he/she is incarcerated, does that Medicaid coverage need to be terminated before
he/she can begin the process of enrolling in Medicaid in the home state to which he/she will
be returning upon release from the correctional institution?
A17. There should not be simultaneous Medicaid coverage in multiple states. However, it
would be possible to initiate an application for benefits in a second state prior to termination in
the first state. In this situation, there should be communication between the respective state
agencies to ensure there are no overlapping coverage periods.
Q18. Applying for Medicaid in a Different State: Prior to release, can an individual
incarcerated in a correctional institution apply for Medicaid in a different state in which the
individual intends to reside upon release?
A18. Yes. States can process applications of incarcerated individuals prior to the individual’s
release, regardless of whether the individual intends to reside in the same state or a different

Page 10 – State Health Official and State Medicaid Director

state upon release. In the case of individuals who intend to reside in a different state, the
address where the individual being released intends to live or the address of a probation or
parole office or community residential facility may be used. We note that, in accordance with
1902(b)(2) of the Act and 42 CFR 435.403(h) and (i), Medicaid does not require an individual
to have a fixed or home address in the state, but in that situation an address through which the
state can contact the individual after release is needed. The effective date of eligibility would be
the date the individual arrives in their new state of residence. Alternatively, if, for operational
reasons, a state preferred to make eligibility effective prior to the date of release or arrival, the
state could cover these individuals as non-residents, if these individuals otherwise meet the
eligibility criteria in the state.
Q19. Filing an Application for a Different State: How does the application process work
for an individual who is incarcerated and is preparing for release, but is not yet living in the
state to which he or she is applying and intending to reside?
A19. Individuals who are incarcerated are permitted to file applications through modalities
generally available to applicants in accordance with §435.907– i.e., online, by telephone and by
mail. However, as a practical matter, states may need to employ a variety of approaches to
assist with the determinations of eligibility and enrollment for individuals in this situation,
depending on the systems’ capability and operations in the state. We encourage states to work
cooperatively with corrections facilities operated in their own and other states, as well as with
the Federal Bureau of Prisons, to achieve as coordinated and seamless a process for these
individuals as possible. CMS is available for technical assistance.
Q20. Agreements with Medicaid Managed Care Plans: How can states that use Medicaid
managed care plans prevent capitated payments from being made on behalf of individuals
who are incarcerated?
A20. States should establish agreements with their Medicaid managed care plans to ensure
timely reporting in order to prevent capitated payments being made on behalf of individuals
who are incarcerated. Contracts should exclude individuals who are incarcerated from the
managed care plan, or provide for disenrollment from the plan when an enrollee becomes
incarcerated. States should establish in their contracts that the state will recoup a capitated
payment made on behalf of an enrollee who is incarcerated or a portion of a capitation payment
for an individual who becomes incarcerated mid-month.
Q21. Eligibility under Alternative Benefit Plans: Is FFP available for inmates eligible
under the new adult group for inpatient services covered under Medicaid Alternative Benefit
Plans (ABPs)?
A21. The coverage exclusion applies generally to medical assistance, whether provided
through an ABP or other coverage. FFP is available for services received during an inpatient

Page 11 – State Health Official and State Medicaid Director

stay only pursuant to the inmate payment exclusion exception provided in statute and described
in Section 3 of this document. States are not eligible for federal payments for services
inconsistent with the exclusion.
Section 3: Services Covered Under the Exception to the General Coverage
Exclusion for Inmates
Q22. Services, Settings, and Conditions: For which services and settings is FFP generally
available under the inpatient exception to the general coverage exclusion for inmates?
A22. To qualify for the inpatient exception, services must be covered under the state’s
Medicaid Plan, delivered in a prescribed setting in a way that is consistent with other terms of
the state’s Medicaid Plan, and provided by a certified or enrolled provider that maintains
compliance with federal requirements. In this document, we use the term “federal
requirements” to refer to all federal requirements, including the CMS Conditions of
Participation (CoPs).
Under the law at section 1905(a)(29)(A) of the Act, FFP is only available for inpatient services
furnished to patients in a medical institution (including services furnished by such providers
during the inpatient stay, which is defined in CFR 435.1010 as a stay of 24 hours or more in
which there is an admission of the individual to the facility as an inpatient on the orders of the
practitioner responsible for the care of the patient).
Additional information about federal requirements for medical institutions is available through
the Center for Clinical Standards and Quality, Survey & Certification Group and CMS
interpretive guidelines for surveyors at https://www.cms.gov/Medicare/Provider-Enrollmentand-Certification/SurveyCertificationGenInfo/Policy-and-Memos-to-States-and-Regions.html
Q23. Services Not Available to Others: Is FFP available for inpatient services to inmates
for conditions that Medicaid would otherwise not reimburse in an inpatient setting?
A23. No. Covered Medicaid inpatient services are the same for all Medicaid eligible
individuals, including individuals who are in a medical institution but who would otherwise be
in a correctional institution. FFP is not available for services that are not otherwise covered
under the state plan in that setting.
Q24. Third Party Resource: Do state, local, and correctional entities meet the definition of
a third party resource, for purposes of inpatient care provided to inmates of public
institutions?
A24. We do not require states to treat state, local, and tribal correctional entities as legally
liable third parties, and Medicaid may pay primary to such entities for covered inpatient

Page 12 – State Health Official and State Medicaid Director

services, unless the state has elected under state law to consider these entities as legally liable
third parties.
CMS maintains its policy that state and local correctional entities are considered a source of
third party coverage for purposes of the hospital-specific limit on disproportionate share
hospital (DSH) payments when they, in fact, are obligated to pay for the services because
Medicaid payment is not available. To the extent that services are under the exception to the
inmate coverage exclusion, and Medicaid pays primary, uncompensated costs not paid by state
and local correctional entities would be part of the Medicaid shortfall and could support DSH
payments.
Q25. Outpatient Services: Is FFP available, under the inmate coverage exclusion
exception, for outpatient services furnished by or in a local hospital emergency department,
an urgent care center, a clinic, or a Federally Qualified Health Center/Rural Health Clinic?
A25. No. FFP is not available for outpatient services for inmates, including but not limited to
services in a local hospital emergency department, an urgent care center, a clinic, or a Federally
Qualified Health Center/Rural Health Clinic.
Q26. Contracts with Health Care Management Entities: Some state and local correctional
entities contract with a health care management entity to provide medical services to inmates.
Is FFP available for services to inmates provided by the health care management entity?
A26. No. FFP is not available for services furnished in a correctional institution to an inmate
regardless of whether those services are provided through a health care management entity
under contract with a correctional institution or between the health care management entity and
the United States, a state, a territory, a political subdivision of a state or territory, or an Indian
tribe. FFP is available for inpatient services in a medical institution furnished by qualified
providers with a provider agreement with the State Medicaid Agency under the circumstances
described above. To the extent that state or local entities contract with a health care
management entity to provide medical services to inmates, that health care management entity
would be a liable third party for services under its contract. To the extent that services
furnished during an inpatient stay in a medical institution affiliated with a health care
management entity under contract with state or local entities are not included in the contract, the
Medicaid program can pay for such services when within the scope of Medicaid coverage and
provided to eligible individuals by a provider meeting federal and state requirements and
Conditions of Participation.
Q27. Correctional Hospitals or Nursing Facilities: Can hospitals or nursing homes that
exclusively serve inmates qualify for FFP?

Page 13 – State Health Official and State Medicaid Director

A27. No. Hospitals, nursing facilities, or other medical institutions operated primarily or
exclusively to serve inmates are considered correctional institutions and FFP would not be
available for services. Nursing facilities and all medical institutions under this exception to the
general exclusion must be operated as medical institutions generally available to the public,
organized primarily for the provision of medical care, meet federal requirements discussed in
A21, and meet the additional requirements of the definition of medical institution at 42 CFR
435.1010.
Q28. Additional Considerations: In addition to the considerations included under the
previous Qs & As, what other criteria must be applied when determining whether FFP would
be available for costs of inpatient care provided to individuals otherwise in a correctional
institution?
A28. FFP is available for such inpatient care when the other factors identified in federal
guidance are met and when:
•

The overall nature of the medical institution is one of community interaction such that
members of the general public may be admitted to receive services and admission into
the medical institution or into specific beds within the institution is not limited to
individuals under the responsibility of the correctional facility.
o For nursing facilities and Intermediate Care Facilities for Individuals with
Intellectual Disabilities (ICFs/IID, the same staff (i.e., physicians, nurses, aides)
are generally available between any unit or wing and the remainder of the
medical institution (Note: this does not preclude the deployment of staff with
specialized expertise or experience working with individuals under the
jurisdiction of the correctional system);
o For nursing facilities and ICFs/IID, the same services are provided between the
units, departments or other locations and the remainder of the medical institution;
o For hospitals, the individuals are admitted to specific medical units based not on
their status as inmates of a correctional institution, but rather based on their
treatment needs and plan of care and generally are placed in units also serving
other individuals with similar treatment needs and plans of care; and

•

Allowable medical services are those provided under the state Medicaid Plan, at
approved rates, as would be the case for any other similarly situated Medicaid
beneficiary.

Page 14 – State Health Official and State Medicaid Director

Q29. Hospital Conditions of Participation: What requirements pertain to hospitals and
other medical institutions serving inpatients who otherwise would be in correctional
institutions? To which Conditions of Participation should hospitals pay special attention?
A29. Hospitals and other medical institutions must meet all Medicaid requirements when
serving patients who would otherwise be in correctional institutions as described above. This
will be discussed in more detail in an upcoming companion CMS Survey and Certification
memorandum.
Q30. Compliance: Will states be able to take time to bring their claiming into compliance
based on this guidance?
A30.
This guidance is intended to provide further clarification of policy. States that find that
they are out of compliance with this guidance should contact their regional offices, including
Medicaid Survey and Certification contacts, as soon as they are aware so that agreement can be
reached on a path forward.

